Jenkins, P. J.
“If the consignee rejects the goods, the carrier’s liability as such ceases, and he becomes liable as warehouseman. As such warehouseman he is chargeable with the duty of notifying the consignor of the consignee’s refusal to accept the goods, and with the further duty of holding the same subject to the order of the consignor.” Alabama Great Southern R. Co. v. McKenzie, 139 Ga. 410, 411 (77 S. E. 647, 45 L. R. A. (N. S.) 18). If, while in the carrier’s custody as warehouseman, they are seized or condemned under process of law, the carrier is relieved from liability to the consignor for failure to carry out its agreement, provided it can show that it promptly notified the shipper of such interference and seizure under legal process, or that the shipper had actual notice thereof. In the absence of such notice or such knowledge, the mere seizure under valid process is not, however, sufficient to relieve the carrier from liability on account of delivering the goods to a person other than the consignee.
In this case the reference made in a copy letter to the contents of a previous letter had no probative value as going to show actual knowledge by the shipper of the seizure and condemnation of the goods.

Judgment reversed.


Stephens and Bell, JJ., concur.

Anderson & Roberts, for plaintiff in error.
J. Glenn Giles, contra.